Citation Nr: 0603304	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  02-17 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
disability of the right third toe, as a result of alleged 
improper VA medical care.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from January 1943 to 
October 1945.  

This matter was previously before the Board of Veterans' 
Appeals (Board) from a September 2001 rating decision of the 
Pittsburgh, Pennsylvania, RO.  In February 2004, the Board 
remanded this matter to the RO for additional development.  
Additional development has been accomplished and the claim 
has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

A disability of the right third toe was not caused by alleged 
improper VA medical care.


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1151 for a 
disability of the right third toe have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103(A), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.361 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law in November 2000 and is applicable to this appeal.  
To implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The Act and implementing regulations 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions. 

In the case at hand, the veteran was notified of the VCAA via 
letters dated in March 2001, May 2001, February 2004, and 
April 2005.  The veteran was also informed what evidence, if 
any, was necessary to substantiate his claim, which portion 
of that evidence he was responsible for sending to VA, and 
which portion of that evidence VA would attempt to obtain on 
his behalf.  The veteran was specifically asked, via February 
2004 and April 2005 letters, to either submit the pertinent 
private medical records or to provide appropriate release of 
information for VA to obtain such records.  However, the 
veteran did not comply with the requests.  Further, the 
veteran was informed to submit any evidence within his 
possession.  Subsequent to all appropriate notification, the 
RO readjudicated the claim via August 2005 supplemental 
statement of the case.  The content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

Law and Regulation

The pertinent provisions of the law applicable in the case at 
hand provide that entitlement to benefits under 38 U.S.C.A. 
§ 1151 may be established for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  A disability 
is a qualifying additional disability if such disability was 
not the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, and the proximate 
cause of the disability was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  

Evidence

The appellant contends that VA medical personnel provided 
improper treatment while attempting to remove calluses on his 
foot and trim the toenail on his right middle toe.  This 
allegedly caused injury to his right third toe, which lead to 
its eventual partial amputation.  The appellant has not 
clearly identified the exact date or dates of this alleged 
improper VA treatment.  His statements appear to indicate 
that the alleged improper treatment occurred during the early 
part of the year 2000, sometime prior to April 13, 2000.  

VA medical records include a February 2000 treatment report, 
which indicates that the veteran had complaints of exposed 
ulcers on his right foot, particularly the distal right 
second toe, for the past two years, which were intermittently 
healing and then open.  Presently, it was closed.  
Examination showed that he had an ulcer at the tip of his 
right second toe which was dry gangrene.  The physician 
indicated that the veteran should cut his toenails every two 
weeks.  The veteran was being given a note to follow-up with 
Altoona to have them cut.  The impression was Raynaud's 
phenomena, peripheral vascular disease.  

A March 2000 treatment report indicates that the veteran was 
there for foot and nail care.  The treatment report also 
indicated that he had a prescription from the Pittsburgh VA, 
and that he was to have his nails cut every two weeks to 
avoid the nail from cutting into his toe.  On a subsequent 
occasion in March 2000, he was seen for routine foot care.  
He reported that he had no open areas on his feet.  He 
complained of right foot pressure with numbness extending 
half way to the calf.  The next day, again in March 2000, he 
reported that he had right foot pain and was being followed 
in the podiatry clinic for right foot ulcer.  

On April 6, 2000, he was seen for follow-up for bilateral 
foot pain.  He stated that his left foot was okay, but that 
his right foot was still painful when standing.  He also 
stated that his right foot was cold up to the knee.  He 
reported that he had no discoloration or open areas on the 
feet at that time.  

On April 7, 2000, he was seen for dressing change to the 
right second toe.  The old dressing was changed.  The ulcer 
was cleansed and ointment and dressing were applied.  He was 
provided with a surgical shoe.  Evaluation showed that the 
toe had generalized edema and redness.  He reported that the 
toe was sore after leaving podiatry yesterday.  Minimal 
serosanguinous drainage was noted on the old dressing.  The 
ulcer was located on the posterior aspect of the right second 
toe.  He was aware that he was to return for daily dressing 
changes.  He was to report to the walk-in clinic for dressing 
changes during the week-end.  

On April 8, 2000, he was again seen for dressing change of 
the right second toe.  The dressing applied the day before 
was off the toe when the veteran arrived at the clinic.  As 
in the previous day, the wound was cleansed and dressing 
reapplied.  It was noted that the toe was reddened and 
swollen.  Ulcer area was clean in appearance.  There was 
another dressing change of the right second toe on April 10, 
2000.  Examination showed that the toe was still slightly 
edematous and reddened.  The ulcer was scabbed over with no 
drainage.  The veteran stated that the toe was less sore than 
previously noted.  He continued to use a surgical shoe.  

On April 11, 2000, it was noted that the ulcer area was 
drying and some scabbed area was present.  The toe was 
slightly reddened and there was edema in the foot.  On April 
12, 2000, the area appeared healed with no open areas noted.  
He was to see Dr. G. the next day.  However, the treatment 
records do not show that he was evaluated the next day.  

Private medical records from Bon Secour Holy Family Hospital 
indicate that the veteran was seen in May 2000 for right 
middle toe pain of two weeks duration.  He had a history of 
right lower extremity pain.  The treatment report noted that 
he had presented to Dr. J.'s office and was found to have 
discolored third toe of the right foot and was referred to 
Bon Secour.  Examination showed right third toe was 
discolored.  There was no erythema and no wounds.  Pulse was 
slightly decreased on the right.  He was to receive work-up 
as an outpatient.

Several days later, also in May 2000, the veteran was seen at 
the VA for complaints of swelling and discoloration of the 
third right toe.  The toe was blue and black and there was 
drainage from the bottom of the toe.  It was noted that there 
was impending gangrene right middle toe.  He denied bumping 
his foot.  It was also noted that he was referred once to 
Pittsburgh, but did not go last month.  He had a cyanotic 
third right toe.  Distal circulation was barely palpable.  He 
was to be seen several days later (May 12, 2000) at the 
vascular clinic.  He was provided with an immediate surgical 
consultation.  However, it does not appear that he was seen 
thereafter until August 2000.

An August 2000 VA treatment report indicates that the veteran 
complained of problems with the right foot post consultation 
with podiatry.  He requested evaluation of the toes.  He 
reported that podiatry had evaluated and removed callus from 
right third toe which caused bleeding and cellulitis.  He was 
treated at the surgical clinic with antibiotics and did not 
want to go back to the podiatry clinic.  The right third toe 
was pink with no edema or drainage.  The toenail was 
thickened and dark.  He refused follow-up with podiatry.  The 
assessment was peripheral neuropathy.  

A December 20, 2000, VA medical report indicates that the 
veteran reported that the second right toe was callused and 
painful since callus was trimmed in the podiatry clinic.  The 
right third toe had impending gangrene but it healed.  
Another December 20, 2000, medical report, however, indicates 
that the veteran stated that when podiatry trimmed callus 
from right third toe, it got gangrene and he had amputation 
of the tip.  

In an August 2005 VA examination report, the VA Chief of 
Podiatry indicated that the veteran was a very poor 
historian.  He brought records with the names of different 
outpatient facilities indicating treatment by non-VA health 
care providers in 2000.  The examiner indicated that the 
records had been reviewed and that there was no indication 
from the medical records that VA provided improper treatment 
of the right middle toe that resulted in problems with the 
toes.  There was no indication that VA provided any treatment 
that caused any permanent right toe disability or permanently 
worsened any pre-existing right middle toe disability that 
may have been present.  The veteran's condition waxed and 
waned and there was no indication that this was caused by any 
trauma or incident.  This was consistent with him having 
peripheral vascular disease, Raynaud's phenomena.  His 
difficulty with circulation, swelling, edema of the legs, and 
at times ulcerations, were natural consequence/sequelae of 
the disorder.  There was no indication from the records that 
VA personnel improperly prescribed or administered 
medications or otherwise improperly treated the veteran.  
There was no indication from the record that but for VA 
actions or inactions, a permanent right middle toe disorder 
or permanent worsening of any pre-existing right middle toe 
disorder would not have occurred.  It was not at least as 
likely as not ("not at all likely") that any currently 
manifested right middle toe disorder was caused by either 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA in  
furnishing medical treatment or an event not reasonably 
foreseeable.  The veteran had Raynaud's phenomena with 
vascular insufficiency, and ulcerations of the lower 
extremities/feet were common consequence/sequelae of this 
condition.  His condition was not caused or aggravated by any 
VA treatment, trauma, or lack of proper treatment.  

Analysis

The Board has thoroughly reviewed the evidence of record and 
finds no basis for the veteran's claim.  The VA medical 
records, as reported above, indicate that in 2000, the 
veteran primarily received treatment for his right second 
toe.  Records dated between February and April 2000 do not 
show any problems with or treatment for right third toe 
problems.  He was apparently seen by a private physician (Dr. 
J.) in May 2000, at which time, he was having right third toe 
problems.  There is no indication in the evidence of record 
that this was precipitated by VA treatment.  Again, the prior 
VA medical records show treatment for right second, not third 
toe problems; in fact, these prior records do not document 
any right third toe problems.  Further, there is no 
indication that when the veteran was seen by the VA in May 
2000, any inappropriate treatment was provided.  The only 
thing evident from the evidence of record is that the veteran 
failed to follow-up as directed.  

The Board must point out that there are some inconsistent 
reports contained within the VA medical records (e.g., the 
December 20, 2000, VA treatment reports referenced above, 
with conflicting accounts of what had occurred to the 
veteran's right third toe, apparently as reported by him).  
However, the record indicates that the veteran may be a poor 
historian and such inconsistent reports appear to be 
attributed to this.  Nevertheless, what is clear here is that 
there is no support in the evidence of record for the 
appellant's assertions.  As explained above, VA examination 
in August 2005 indicated that there was simply no indication 
in the evidence of record that as a result of VA treatment, 
the veteran incurred an additional right third toe 
disability.  He has not provided any information or evidence 
to indicate otherwise.  Therefore, entitlement to 38 U.S.C.A. 
§ 1151 benefits is denied.  


ORDER

Benefits under 38 U.S.C.A. § 1151 for a disability of the 
right third toe is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


